Citation Nr: 0830431	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active duty service from November 1962 until 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service.  

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.309, 3.385 (2007).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified records.  He submitted 
statements.  In addition, he was afforded a VA medical 
examination in August 2004.  

The veteran and his representative have argued that a new VA 
examination is necessary because the August 2004 examination 
did not discuss his left eardrum surgery.  "Competent 
medical evidence" is evidence that is provided by a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a).  The VA examiner has advanced medical training, 
experience, and had the opportunity to examine both the 
veteran and his claims file, including records of his in-
service ear surgery, to provide a competent diagnosis and 
medical opinion concerning the veteran's condition. See Cox 
v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its 
duty to assist by providing a medical examination conducted 
by one able to provide "competent medical evidence" under § 
3.159(a) (1)."  Also finding that VA satisfied its duty to 
assist by providing a medical examination performed by a 
nurse practitioner). The VA examiner was qualified through 
education, training, and experience to offer competent 
medical evidence and had the opportunity to review evidence 
of the in-service ear surgery that was clearly evident in the 
claims file.  

Furthermore, the VA examiner noted that the veteran had a 
tympanic membrane patch in 1968 in the examination report, 
indicating consideration of that matter in forming the 
provided opinion.  Therefore, the Board finds that the 
examination and associated opinion is adequate for a proper 
adjudication of the appeal; an additional examination is not 
warranted.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R.  § 
3.385.  

"[W]hen audiometric test results at a veteran's separation  
from service do not meet the regulatory requirements for  
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current  
hearing disability by submitting evidence that the current  
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims  
(Court) explained that the threshold for normal hearing is  
from 0 to 20 decibels and that higher threshold levels  
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Service Connection Claims

The veteran has claimed, as indicated in his August 2005 VA 
Form 9, that he had a ruptured eardrum during service that 
required surgery and was routinely exposed to noise, 
including noise from jet engines, throughout his service.  He 
essentially contends that his bilateral hearing loss and 
tinnitus are due to those experiences.  

Service treatment records found the veteran to have hearing 
within a normal range upon his November 1962 enlistment 
examination.  The record indicates that the veteran received 
surgery to his left ear during service, as indicated in a 
March 1968 record.  He was also provided numerous hearing 
examinations during service; the audiometric test results 
from those examinations generally indicated that the 
veteran's hearing had worsened, in comparison to the findings 
upon his enlistment examination; however, they were still 
within normal limits for VA purposes.  The last examination 
prior to his discharge was in December 1969, but still did 
not meet the standards for a ratable hearing loss 
"disability" under 38 C.F.R. § 3.385.  Similarly, while the 
audiometric test results of the September 1970 separation 
examination indicated that the veteran's bilateral hearing 
had worsened, it still had not reached the level of a 
disability.

The first indication of any problems associated with his 
ears, of record following service, is a March 2004 VA 
outpatient treatment record generally indicating hearing 
loss.  

A VA examination was provided to the veteran in August 2004 
and included a review of the claims file.  The veteran 
reported that he did not know the onset or circumstances of 
his bilateral hearing loss or tinnitus.  He reported being 
unable to hear speech well behind his back and his tinnitus 
occurred biweekly, lasted 15 seconds, and could come from 
either ear.  He also reported in-service noise exposure from 
jet engines, and that hearing protection devices were always 
worn.  Civilian and hobby noise exposure were denied.  

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
35
35
50
65
55
51
LEFT
45
45
35
55
60
49

The examiner found the veteran's right ear to have thresholds 
indicating mild to moderately severe mixed hearing loss.  
Tympanometry was unremarkable and acoustic reflexes absent.  
The speech recognition score was 96% for the right ear, under 
the Maryland CNC examination.  The left ear showed mild to 
moderately severe mixed hearing loss.  The underlying 
sensorineural function showed normal range to moderate 
hearing loss.  Tympanometry indicated middle ear stiffness 
and acoustic reflexes were absent.   He also achieved a score 
of 100 percent for his word recognition, under the Maryland 
CNC examination.

The examiner diagnosed him with bilateral mixed hearing loss 
of unknown etiology, but not due to military service.  The 
examiner further explained that that finding was based on the 
veteran's military records showing normal hearing bilaterally 
throughout his service and upon his exit examination.  The 
examiner also indicated that the veteran's subjective 
tinnitus, of either ear, was also of unknown etiology, but 
was not due to his service.  This finding was based on there 
being no concomitant hearing loss on any of his service 
exams.  The examiner also reported that the audiological 
results did not indicate an ear or hearing problem requiring 
medical follow up or a problem, which, if treated, that may 
cause a change in hearing threshold levels.  

Although the veteran clearly has hearing loss and is 
competent to report tinnitus, no medical opinions are of 
record to support his claim that either disorder was caused 
by any in-service activities.  In fact, the August 2004 VA 
examiner found the veteran to not have hearing loss for VA 
standards in during service, and that although he did 
currently have bilateral hearing loss and tinnitus, neither 
disorder was due to his service.  The veteran also did not 
indicate that his hearing loss and tinnitus have been chronic 
disorders since service; he reported to his examiner that he 
did not know the onset and circumstances of his disorders.  

The veteran also failed to support his claim by not providing 
medical evidence demonstrating a nexus between his current 
disability and service, although he was advised of the 
necessity of such evidence.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA. 38 U.S.C.A. § 5107(a).  

The only evidence provided as to the veteran's claims are his 
statements that he had decreased hearing acuity and tinnitus 
due to service.  Although the veteran can provide testimony 
as to his own experiences and observations, the factual 
question of if the veteran's hearing loss and tinnitus can be 
attributed to his in-service experiences is a medical 
question, requiring a medical expert.  The Board does not 
dispute the veteran's belief that his hearing loss is 
connected to his time in service; however, the veteran's 
opinion cannot be used as the competent medical evidence 
necessary to support his claim.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


